Exhibit 10.1

FAIR ISAAC CORPORATION

TRANSITION AND RETIREMENT AGREEMENT

WITH MICHAEL J. PUNG

THIS TRANSITION AND RETIREMENT AGREEMENT (the “Agreement”) is made and entered
into as of January 30, 2019 (the “Effective Date”) by and between Fair Isaac
Corporation, a Delaware corporation (the “Company”), and Michael J. Pung, a
resident of California (“Pung”).

BACKGROUND

A.    Pung began his employment with the Company in 2004 and currently serves as
the Company’s Executive Vice President, Chief Financial Officer and Investor
Relations.

B.    The Company and Pung entered into a letter agreement dated February 6,
2012 (the “Letter Agreement”).

C.    The Company and Pung entered into an Amended and Restated Management
Agreement dated February 6, 2012, as amended by an Amendment to Amended and
Restated Management Agreement dated April 21, 2014 and a Second Amendment to
Amended and Restated Management Agreement dated May 10, 2016 (the “Management
Agreement”).

D.    The Company and Pung are parties to a Past PIIA, New PIIA and
Indemnification Agreement (as such terms are defined in the Letter Agreement).

E.    As of the Effective Date, Pung holds options to purchase shares of common
stock of the Company and holds restricted stock unit awards, performance share
unit awards, and market share unit awards pursuant to written option agreements,
restricted stock unit agreements, performance share unit agreements, and market
share unit agreements as applicable (the “Equity Awards”), as summarized in the
attached Exhibit A to this Agreement.

F.    Pung has announced that he intends to retire from the Company effective
December 31, 2019 (the “Retirement Date”).

G.    The parties have agreed that following the Effective Date Pung shall
remain employed with the Company and otherwise provide services to the Company
under the terms of this Agreement in order to facilitate a smooth transition for
the Company.

NOW THEREFORE, in consideration of the mutual promises and provisions contained
in this Agreement, the parties, intending to be legally bound, agree as follows:

AGREEMENT

1.    Retirement. Pung hereby confirms his retirement and resignation as an
officer and employee of the Company and any of its subsidiaries and affiliates,
effective as of the Retirement Date. Pung’s employment with the Company will
automatically terminate effective as of the

 

1



--------------------------------------------------------------------------------

Retirement Date, unless earlier terminated in accordance with subparagraph 2(d)
below. The period of Pung’s employment hereunder is referred to in this
Agreement as the “Transition Term”. Pung shall not have any other employment or
engage in any other business venture during the Transition Term.

2.    Employment Terms During Transition.

(a) Scope of Engagement. Subject to the terms and conditions of this Agreement,
Pung agrees to remain in the employ of the Company, and the Company agrees to
continue Pung’s employment, for the duration of the Transition Term. During the
Transition Term, Pung shall report to the Company’s Chief Executive Officer.
Pung shall continue to hold the title and office of Executive Vice President,
Chief Financial Officer and Investor Relations of the Company until such time as
the Company in its sole discretion appoints a new Chief Financial Officer. As
Executive Vice President, Chief Financial Officer and Investor Relations, Pung’s
duties and responsibilities shall be consistent with the duties and
responsibilities held by Pung immediately prior to the Effective Date. Upon the
Company’s appointment of a new Chief Financial Officer to replace Pung and for
the remainder of the Transition Term, Pung’s title shall change to Vice
President, Finance but he shall continue to report to the Company’s Chief
Executive Officer and shall be responsible for providing such transition
assistance and for special project matters as may be requested by the Company’s
Chief Executive Officer.

(b) Pay, Equity and Benefits. During the Transition Term, the Company will pay
Pung a base salary at the same base salary rate in effect for Pung on the
Effective Date, subject to normal withholdings and payable in accordance with
the Company’s normal payroll practices. In addition, during the Transition Term
Pung shall participate in such employee benefit plans and programs for which he
may be eligible and in which he participated on the Effective Date, including
the Company’s Management Incentive Plan through September 30, 2019, pursuant to
the terms and conditions of such plans; provided, however, that, except with
respect to Pung’s continued participation in the Management Incentive Plan
through September 30, 2019 (and Pung’s receipt of any payment under the
Management Incentive Plan related to such continued participation), Pung shall
not be eligible for any incentive, bonus, options, restricted stock unit awards,
performance share unit awards, market share unit awards, or other compensation
awards during the Transition Term. Pung agrees that consistent with the
Company’s policy he does not accrue any vacation leave and will not accrue any
vacation leave during the Transition Term and therefore he will not be entitled
to any payment for vacation leave upon conclusion of the Transition Term.

(c) Expenses. The Company shall reimburse Pung for all reasonable and necessary
out-of-pocket business, travel and entertainment expenses incurred by him in the
performance of his duties and responsibilities for the Company during the
Transition Term, subject to the Company’s normal policies and procedures for
expense verification and documentation.

(d) Early Termination. Notwithstanding anything in this Agreement to the
contrary, Pung’s employment hereunder may be terminated before the Retirement
Date (1) by the Company for Cause (as such term is defined in the Letter
Agreement or the Management Agreement, as applicable), (2) by Pung for any
reason in accordance with the Letter Agreement or

 

2



--------------------------------------------------------------------------------

the Management Agreement (except that any of the terms of this Agreement do not
support an involuntary termination or resignation for Good Reason (as such term
is defined in the Letter Agreement or the Management Agreement, as applicable)),
or (3) by the Company or Pung for any reason following an Event (as defined in
the Management Agreement).

(e)    Coordination With Management Agreement. The parties agree that (1) if any
Event shall occur during the Term (as such term is defined in the Management
Agreement), and the employment of Pung with the Company is voluntarily or
involuntarily terminated under circumstances specified in Section 2(a) of the
Management Agreement, then Pung shall be eligible to receive from the Company or
its successor the benefits under Section 2 of the Management Agreement in
accordance with the terms of the Management Agreement; and (2) neither Pung’s
notice of resignation effective as of the Retirement Date, nor his resignation
effective as of the Retirement Date, both in accordance with paragraph 1,
constitute an involuntary termination or resignation for Good Reason (as such
term is defined in the Management Agreement), or otherwise triggers any payments
or benefits, under the Management Agreement or the Letter Agreement.

3.    Equity Awards. Pung acknowledges and agrees that the spreadsheet set forth
as Exhibit A is an accurate list of all option grants and equity-based awards
received by Pung during his employment with the Company, and that he has no
other equity or equity-based compensation rights with respect to the Company or
any affiliate. The Equity Awards shall continue to be governed by the terms and
conditions set forth in the applicable written option agreements, restricted
stock unit agreements, performance share unit agreements, and market share unit
agreements.

4.    Confidential Information. Pung acknowledges entering into the Past PIIA
and the New PIIA (as such terms are defined in the Letter Agreement) and hereby
reaffirms his commitments and obligations under the Past PIIA and the New PIIA.
Nothing in this Agreement is intended to modify, amend, cancel or supersede the
Past PIIA or the New PIIA in any manner.

5.    Confidentiality.

(a) General Standard. The provisions of this Agreement, (collectively
“Confidential Transition Information”) will be treated by Pung and the Company
as confidential. Accordingly, Pung and the Company will not disclose
Confidential Transition Information to anyone at any time, except as provided in
subparagraph 5(b) below.

(b) Exceptions.

(i) It will not be a violation of this Agreement for Pung to disclose
Confidential Transition Information to his immediate family, his attorneys, his
accountants or tax advisors, or his financial planners. It will not be a
violation of this Agreement for the Company to disclose Confidential Transition
Information to its directors, officers, employees or agents in the course of
performing their responsibilities for the Company, or as otherwise necessary for
legitimate business purposes.

 

3



--------------------------------------------------------------------------------

(ii) It will not be a violation of this Agreement for Pung to inform prospective
future employers or partners about Pung’s post-employment restrictions and
continuing obligations to the Company.

(iii) It will not be a violation of this Agreement for Pung or the Company to
disclose Confidential Transition Information pursuant to a legally enforceable
subpoena, deposition notice, or other legal process, so long as before any
disclosure is made, such party first notifies the other party and provides such
other party with sufficient time to seek a protective order with respect to such
Confidential Transition Information.

(iv) It will not be a violation of this Agreement for Pung or the Company to
disclose Confidential Transition Information in reports to governmental agencies
as required by law, including but not limited to disclosure as required by
federal securities laws and regulations or to any federal or state tax or
securities regulator.

6.    Records, Documents, and Property. Pung acknowledges and represents that he
will deliver to the Company on or before the conclusion of the Transition Term
any and all Company records and any and all Company property in his possession
or under his control, including without limitation, manuals, books, blank forms,
documents, letters, memoranda, notes, notebooks, reports, printouts, computer
disks, computer tapes, data, tables, or calculations and all copies thereof,
documents that in whole or in part contain any trade secrets or confidential,
proprietary, or other secret information of the Company and all copies thereof,
and keys, access cards, access codes, source codes, passwords, credit cards,
personal computers, telephones, and other electronic equipment belonging to the
Company. Pung agrees to return to the Company any and all Company property that
may be provided to him by the Company during the Transition Term immediately
upon the end of the Transition Term, or at such earlier time as the Company may
request. Nothing in this paragraph 6 is intended to preclude Pung from keeping
documents that are related solely to his compensation, benefits, rights, and
other perquisites of being an officer and/or employee of the Company and/or its
subsidiaries.

7.    Indemnification. The Company will indemnify Pung in connection with Pung’s
status, duties and responsibilities for the Company, as set out in the
Indemnification Agreement (as defined in the Letter Agreement). Pung states that
he has no knowledge of any wrongdoing on the part of the Company or its
directors, officers, employees or agents.

8.    Cooperation.

(a) Agreement to Assist and Cooperate. At the Company’s reasonable request and
upon reasonable notice, Pung will, from time to time and without further
consideration, during and following the Transition Term, timely execute and
deliver such acknowledgements, instruments, certificates, and other ministerial
documents (including without limitation, certification as to specific actions
performed by Pung in his capacity as an officer of the Company) as may be
necessary or appropriate to formalize and complete the applicable corporate
records. In addition, at the Company’s reasonable request and upon reasonable
notice, Pung will, from time to time and without further consideration, during
and following the Transition Term discuss and consult with the Company regarding
business matters that he was directly and substantially involved with while
employed by or otherwise providing services to the Company.

 

4



--------------------------------------------------------------------------------

(b)    Claims Involving the Company. Pung agrees that he will, at any future
time, be available upon reasonable notice from the Company, with or without
subpoena, to be interviewed, review documents or things, give depositions,
testify, or engage in other reasonable activities in connection with any
litigation or investigation, with respect to matters that Pung has or may have
knowledge of by virtue of his employment by or service to the Company or any
related entity. In performing his obligations under this subparagraph 8(b) to
testify or otherwise provide information, Pung will honestly, truthfully,
forthrightly, and completely provide the information requested. Pung will comply
with this Agreement upon notice from the Company that the Company or its
attorneys believe that his compliance would be helpful in the resolution of an
investigation or the prosecution or defense of claims.

(c)    Payment. In the event that Pung’s services under subparagraphs 8(a) or
8(b) exceed five (5) hours in any calendar month following the conclusion of the
Transition Term, the Company shall compensate Pung for such additional services
at the hourly rate of $200.00.

9.    Taxes. The Company may take such action as it deems appropriate to ensure
that all applicable federal, state, city and other payroll, withholding, income
or other taxes arising from any compensation, benefits or any other payments
made pursuant to this Agreement, and in order to comply with all applicable
federal, state, city and other tax laws or regulations, are withheld or
collected from Pung. This Agreement is intended to satisfy or be exempt from the
requirements of Section 409A(a)(2), (3) and (4) of the Internal Revenue Code of
1986, as amended including current and future guidance and regulations
interpreting such provisions (the (“Code”). Pung acknowledges and agrees that
the Company has made no assurances or representations to him regarding the tax
treatment of any consideration provided for in this Agreement and that the
Company has advised him to obtain his own personal tax advice. Except for any
tax amounts withheld by the Company from the payments or other consideration
hereunder and any employment taxes required to be paid by the Company, Pung
shall be responsible for payment of any and all taxes owed in connection with
the consideration provided for in this Agreement.

10.    Assignment and Successors. The rights and obligations of the Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company. Pung may not assign this Agreement or any
rights or obligations hereunder. Any purported or attempted assignment or
transfer by Pung of this Agreement or any of Pung’s duties, responsibilities, or
obligations hereunder shall be void. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of its business and/or assets to assume expressly and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

11.    Notices. For purposes of this Agreement, notices provided in this
Agreement shall be in writing and shall be deemed to have been given when
personally served, sent by courier or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, to

 

5



--------------------------------------------------------------------------------

the last known residence address of Pung as stated in the employment records of
the Company or, in the case of the Company, to its principal office, to the
attention of the Company’s Chief Executive Officer and the Company’s General
Counsel, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

12.    Construction and Severability. In the event any provision of this
Agreement shall be held illegal or invalid for any reason, said illegality or
invalidity will not in any way affect the legality or validity of any other
provision hereof.

13.    Remedies. Pung acknowledges that it would be difficult to fully
compensate the Company for monetary damages resulting from any breach by him of
the provisions paragraphs 4, 5 or 6 of this Agreement. Accordingly, in the event
of any actual or threatened breach of any such provisions, the Company shall, in
addition to any other remedies it may have, be entitled to injunctive and other
equitable relief to enforce such provisions, and such relief may be granted
without the necessity of proving actual monetary damages.

14.    Entire Agreement. This Agreement sets forth the entire agreement between
the Company and Pung with respect to his employment by the Company, the
termination of such employment, and the Transition Term, and there are no
undertakings, covenants, or commitments other than as set forth in this
Agreement, the written agreements applicable to the Equity Awards, the Letter
Agreement, the Management Agreement, the Past PIIA, the New PIIA,
Indemnification Agreement, and any qualified employee benefit plans sponsored by
the Company in which Pung is a participant. This Agreement may not be altered or
amended, except by a writing executed by the party against whom such alteration
or amendment is to be enforced.

15.    Counterparts. This Agreement may be simultaneously executed in any number
of counterparts, and such counterparts executed and delivered, each as an
original, shall constitute but one and the same instrument.

16.    Captions and Headings. The captions and paragraph headings used in this
Agreement are for convenience of reference only, and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

17.    Survival. The parties expressly acknowledge and agree that the provisions
of this Agreement which by their express or implied terms extend beyond the
termination of Pung’s employment hereunder, including without limitation
paragraphs 4, 5 or 6 of this Agreement shall continue in full force and effect,
notwithstanding the conclusion of the Transition Term. In addition, the
representations and warranties contained herein shall survive the execution and
delivery hereof and the consummation of the transactions contemplated hereby.

18.    Waivers. No failure on the part of either party to exercise, and no delay
in exercising, any right or remedy hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right or remedy hereunder
preclude any other or further exercise thereof, or the exercise of any other
right or remedy granted hereby or by any related document or by law. No single
or partial waiver of rights or remedies hereunder, nor any course of conduct of
the

 

6



--------------------------------------------------------------------------------

parties, shall be construed as a waiver of rights or remedies by either party
(other than as expressly and specifically waived). Any waiver of rights or
obligations hereunder shall be in writing signed by the waiving party.

[signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this Transition and Retirement
Agreement as of the date set forth above.

 

FAIR ISAAC CORPORATION   MICHAEL J. PUNG By:   /s/ Mark R. Scadina     /s/
Michael J. Pung   Mark R. Scadina     Signature   Its Executive Vice President,
General Counsel and Corporate      Secretary    

 

8



--------------------------------------------------------------------------------

Exhibit A

Long-Term Incentive Holdings as of January 30, 2019

 

Grant

Number

 

Grant

Date

  Plan/Type   Shares Granted   Exercise Price   Shares Earned  

Shares

Exercised/Released

 

Shares

Vested

  Shares* Unvested   Shares Exerciseable 00010408   12/13/2012   2012/NQSO  
30,000   $41,8900     22,500   30,000   0   7,500 00010476   12/08/2014  
2012/NQSO   31,984   $72.0600     0   31,984   0   31,984 M170004   12/08/2016  
2012/MSU   6,250   $0.0000     6,625   6,625   2,083   0 M180004   12/08/2017  
2012/MSU   4,720   $0.0000     2,848   2,848   3,146   0 M190004   12/10/2018  
2012/MSU   4,417   $0.0000     0   0   4,417   0 P170004   12/08/2016   2012/PSU
  12,500   $0.0000   10,977   7,318   7,318   3,659   0 P180004   12/08/2017  
2012/PSU   9,440   $0.0000   9,440   3,147   3,147   6,293   0 P190004  
12/10/2018   2012/PSU   8,834   $0.0000     0   0   8,834   0 RU011126  
12/08/2015   2012/RSU   6,576   $0.0000     4,932   4,932   1,644   0 RU011926  
12/08/2016   2012/RSU   6,250   $0.0000     3,126   3,126   3,124   0 RU012832  
12/08/2017   2012/RSU   4,720   $0.0000     1,180   1,180   3,540   0 RU016287  
12/10/2018   2012/RSU   4,417   $0.0000     0   0   4,417   0

 

*

For MSUs, Shares Unvested are reflected at target for all unearned periods.

 

9